          Case 1:16-cv-09527-ER Document 53 Filed 06/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EXXONMOBIL OIL CORPORATION,

                               Petitioner,
                                                               NOTICE OF APPEAL
                      v.
                                                                  16 Civ. 9527 (ER)
 TIG INSURANCE COMPANY,

                               Respondent.



       Notice is hereby given that TIG Insurance Company, Respondent in the above-captioned

action, hereby appeals to the United States Court of Appeals for the Second Circuit from the

final judgment entered in this action on May 26, 2020, and from all orders and rulings

preliminary or ancillary thereto that may be properly appealed from the entry of judgment,

including but not limited to (1) this Court’s order, dated February 2, 2017, which granted

Petitioner ExxonMobil Oil Corporation’s petition to compel Respondent to submit to arbitration

and to enjoin Respondent from proceeding in a certain action pending in New York State

Supreme Court, and which incorporated this Court’s oral decision of February 1, 2017; and (2)

this Court’s opinion and order, dated May 18, 2020, which (a) granted Petitioner’s motion to

confirm a certain arbitration award and enter a final judgment that includes pre-judgment interest

and (b) denied Respondent’s motion to vacate the award.
         Case 1:16-cv-09527-ER Document 53 Filed 06/19/20 Page 2 of 3




Dated: June 19, 2020                 Respectfully submitted,

                                     s/ Daniel P. Goldberg
                                     Daniel P. Goldberg
                                     Daniel M. Sullivan

                                     HOLWELL SHUSTER & GOLDBERG LLP
                                     425 Lexington Avenue, 14th Floor
                                     New York, New York 10017
                                     646-837-5151 (telephone)
                                     646-837-5150 (facsimile)

                                      s/ Christoper R. Carroll
                                     Christopher R. Carroll
                                     Jillian G. Dennehy

                                     KENNEDYS CMK LLP
                                     570 Lexington Avenue, 8th Floor
                                     New York, New York 10022
                                     (646) 625-4000


                                     ATTORNEYS FOR RESPONDENT
                                     TIG INSURANCE COMPANY
          Case 1:16-cv-09527-ER Document 53 Filed 06/19/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby cause the foregoing document to be electronically submitted with the clerk of

court for the U.S. District Court, Southern District of New York, using the electronic case

filing system of the court. I hereby certify that by so doing I hereby serve all counsel and/or pro

se parties of record electronically or by another manner authorized by Federal Rule of

Civil Procedure 5(b)(2).
                                             /s/ Daniel P. Goldberg
                                             Daniel P. Goldberg
